—Judgment, Supreme Court, New York County (Alfred Donati, J.), rendered April 14, 1994, convicting defendant, after a jury trial, of criminal possession of stolen property in the fourth degree, criminal possession of a stolen vehicle, and unauthorized use of a vehicle in the second degree, and sentencing him, as a second felony offender, to concurrent terms of 2 to 4 years, unanimously affirmed.
Defendant’s knowledge that the car in question was stolen was established by overwhelming evidence, where the steering column of the car had been broken, a pair of pliers had been inserted into the damaged area, the trunk lock was broken, the contents of the trunk and other tools were strewn on the inside of the car and defendant sped away from police, crashed the car, and attempted to flee on foot (see, People v Williams, 239 AD2d 271, lv denied 90 NY2d 899; People v Arroyo, 194 AD2d 406, lv denied 82 NY2d 751; see also, People v Charles, 196 AD2d 750, lv denied 82 NY2d 892).
The court’s Sandoval ruling was a proper exercise of discretion. Defendant was not entitled to be shielded from questioning as to his prior theft-related crimes simply because he specialized in stealing cars (see, People v Post, 235 AD2d 299, Iv denied 90 NY2d 862). The number and age of the convictions as to which inquiry was permitted was not excessive (see, People v Rivera, 227 AD2d 205, lv denied 88 NY2d 993).
Defendant’s challenge to the form of his arraignment on the information that elevated unauthorized use of a vehicle to the second degree is unpreserved, and we decline to reach it in the *271interest of justice (People v Reid, 232 AD2d 173, lv denied 90 NY2d 862). Concur—Sullivan, J. P., Williams, Mazzarelli, Andrias and Colabella, JJ.